3H-/5


COA#      08-12-00355-CR                     OFFENSE:        1

          Laura Knight v. The State of
STYLE; Texas                                 COUNTY:         El Paso

COA DISPOSITION:     AFFIRMED                TRIAL COURT:    346th District Court


DATE: 1/28/15               Publish: YES     TCCASE#:        20090D02461




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Laura Knight v. The State of
STYLE:   Texas                                    CCA#:



         PRO $E                   Petition        CCA Disposition:     s\*-ts
FOR DISCRETIONARY REVIEW IN CCA IS:               DATE:

                                                  JUDGE:

DATE: llloylaoiS"                                 SIGNED:                     PC:

JUDGE:      & /Lyu4c^                             PUBLISH:                    DNP:




                                                                               MOTION FOR

                                         REHEARING IN CCA IS:

                                         JUDGE: